DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Notes
Examiner notes that any objections and/or rejections recited in the previous office action dated 11/08/2021 and not repeated herein are withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Csapos et al. (US 20190390893 A1) in view of Darshan et al. (Waste Silk Fiber reinforced Polymer Matrix: A review).
Regarding claim 1, Csapos teaches an appliance liner comprising: a cap layer (18) including a high-impact polystyrene and a colorant, the cap layer forming an exterior surface of the appliance liner; a polymeric base layer (22) including a high-impact polystyrene and positioned inwardly with respect to the cap layer to provide structural support to the cap layer; and a barrier film (26) positioned inwardly with respect to the cap layer, and including a polymer matrix (high-impact polystyrene) to protect the cap layer from contaminant diffusion and deformation reduce visible wrinkling in the cap layer during hot insulation filling (Csapos, Abstract, Par. 0024-0031, and Fig. 2A).
Csapos does not teach wherein the barrier layer includes silk fibers.
Darshan teaches a polymer matrix that is reinforced with silk fibers (Darshan, Abstract, Sections 1 and 4-5) allowing for high elastic deformation and improved mechanical and thermomechanical properties (pg. 184-185).  
Since both Csapos and Darshan are analogous art as they both teach polymer matrices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Darshan to modify Csapos and reinforce the polymer Matrix of Csapos with silk fibers as in Darshan. This would allow for high elastic deformation and improved mechanical and thermomechanical properties (Darshan, Page 184-185).
Regarding claim 3, modified Csapos teaches that the barrier film is positioned between and in contact with the cap layer and the polymeric base layer (Csapos, Par. 0026 and Fig. 2A).
Regarding claim 4, modified Csapos teaches that the silk fibers are included in the polymer matrix at as low as 5% up to 50 % loading by weight (Darshan, Page 186-187 – see Section 4 and 5), which overlaps the claimed range of 2.5 to 15% loading by weight, and thus establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 5, modified Csapos teaches that the silk fibers have an average length of 12.7 mm (Csapos, Page 186 – see Section 4), which lies within the claimed range of from 10 to 90 mm, and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 6, modified Csapos teaches that the polymeric base layer is a 1170 high-impact polystyrene material and the cap layer is a 1115 high-impact polystyrene material (Csapos, Par. 0027, 0031, and 0041).
Regarding claim 7, modified Csapos teaches that the polymer matrix is a high-impact polystyrene (Csapos, Par. 0030).
Regarding claim 8.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Csapos et al. (US 20190390893 A1) in view of Darshan et al. (Waste Silk Fiber reinforced Polymer Matrix: A review) as applied to claim 1 above, further in view of Benford et al. (US-5118174-A).
Regarding claim 2, modified Csapos teaches all of the aspects of the claimed invention as stated above for claim 1. Modified Csapos further teaches a layer of foam positioned on a side of the polymeric base layer opposite the cap layer (Csapos, Par. 0025-0026 and Fig. 2A).
Modified Csapos does not teach wherein the polymeric base layer is positioned between and in contact with the cap layer and the barrier film.
Benford teaches an appliance liner comprising multiple layers including an outer barrier layer positioned outwardly comprising a polymer (Benford, Abstract, Col. 1 Lines 8-10, Col. 2 Lines 1-26, and Col. 3 Lines 55-66). Benford further teaches wherein the appliance liner comprises a layer of foam wherein the layer of foam barrier layer is positioned adjacent the layer of foam (Benford, Abstract, Col. 2 Lines 1-26, and Fig. 3), to prevent stress cracking and diffusion of insulation foam blowing agents to the liner (Benford, Abstract and Col. 2 Lines 1-26).
Since both modified Csapos and Benford are analogous art as they both teach multilayer appliance liners comprising a barrier layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Benford to modify modified Csapos and have the barrier layer of Csapos be positioned on the opposite side of the polymeric base layer and adjacent the layer of foam. This would result in the polymeric base layer being positioned between and in contact with the cap layer and the barrier film. This would further prevent stress cracking of the liner and diffusion of insulation foam blowing agents to the liner (Benford, Abstract and Col. 2 Lines 1-26).

Response to Arguments
Applicant’s remarks and amendments filed 02/08/2022 have been fully considered.
Applicant requests withdrawal of the rejections under 35 USC § 112 set forth in the previous office action.
The rejections under  35 USC § 112 set forth in the previous office action have been withdrawn due to the present claim amendments. 
Regarding arguments directed to the rejections over prior art, on pages 5-7 of the remarks, Applicant argues that Darshan is nonanalogous art. This is not found persuasive for the following reason:
In response to applicant's argument that Darshan is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the instant application, primary reference Csapos, and secondary reference Darshan all teach polymer matrices. While Darshan does teach other aspects of Darshan’s invention, Darshan is specifically utilized for its teaching of a polymer matrix. Therefore, Darshan is analogous to the instant invention and the primary reference Csapos.
Secondly, on pages 7-8 of the remarks, Applicant argues that one of ordinary skill in the art would not have found it obvious to combine Csapos with Darshan. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Darshan provides motivation for including silk fibers in a polymer matrix such as high elastic deformation and improved mechanical and thermomechanical properties (Darshan, Pages 184-185). While Darshan does not teach specific advantages that Csapos does, Darshan still provides adequate motivation to include silk fibers in a polymer structure. Further, as the polymer matrix of Csapos is in the barrier layer, combining Csapos with Darshan would result in providing silk fibers to the polymer matrix of Csapos and thus in the barrier layer of Csapos. Therefore, the combination of Csapos and Darshan would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                 
                                                                                                                                                                                       /JAMES C YAGER/Primary Examiner, Art Unit 1782